DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner acknowledges receipt of remarks dated October 20, 2021.

Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive.
In regards to claim 1, the applicants state that prior art combination of Si and Corring does not teach or suggest “generating a rectified fingerprint sample by rectifying geometric distortions from the electronic, geometrically distorted fingerprint sample by application of an estimated distortion field determined by a deep convolutional neural network (DCNN) trained previously on a database of synthetic, geometrically distorted fingerprint samples.” In particular, the applicants state that Si does not teach “a database of synthetic geometrically distorted fingerprint samples.” (See Remarks page 7). The examiner respectfully traverses. Firstly, section 3.1.1 in Si, that the applicants direct attention to in their remarks, teaches a method of fingerprint distortion detection and not a distorted fingerprint rectification method which is taught in section 4 of Si. The examiner relies on the method of section 4 to reject claim 1. In particular, the section 4.2 teaches generating distorted fingerprint database by applying distortion to a reference fingerprint. These generated distorted fingerprints are synthetic fingerprints.

Thus, the examiner submits that prior art combination of Si and Corring teaches all the limitations of claim 1.
In regards to claim 2-4, the applicants state that Corring does not teach or suggest “estimated distortion field is determined based upon distortion parameters estimated by the DCNN”. The examiner respectfully traverses. Corring in paragraph [0037] teaches various distortion parameters B(I), B(g(I)), etc. that are estimated by the STN network during training.
In regards to claims 10-18 and 20, the arguments are not persuasive for reasons similar to those presented above for claim 1. 
In regards to claim 19, the applicants state that prior art does not teach or suggest “the distorted fingerprint images comprise synthetic distorted samples.” The examiner respectfully traverses. Si in section 4.2 teaches generating distorted fingerprint database by applying distortion to a reference fingerprint. These generated distorted fingerprints are synthetic fingerprints.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Detection and Rectification of Distorted Fingerprints” by Si et al. (hereinafter ‘Si’) in view of US PgPub. No. 2020/0226400 by Corring et al. (hereinafter ‘Corring’).
In regards to claim 1, Si teaches a method for rectifying fingerprint distortion, comprising: selecting an electronic, geometrically distorted fingerprint sample; (See Si Figure 4, Si teaches geometrically distorted fingerprint images.) and 
generating a rectified fingerprint sample by rectifying geometric distortions from the electronic, geometrically distorted fingerprint sample by application of an estimated distortion field … trained previously on a database of synthetic, geometrically distorted fingerprint samples. (See Si Section 4.1 and 4.2, Si teaches rectifying distorted fingerprint by using a statistical model based on reference fingerprint database.)
However, Si does not expressly teach that the rectification model is determined by a deep convolutional neural network (DCNN). 

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to replace Si rectification model with the rectification model based on neural network as taught by Corring.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Si  in this manner in order to improve image normalization for image to image matching.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Si with Corring to obtain the invention as specified in claim 1. 

In regards to claim 2, Si and Corring teach all the limitations of claim 1. Corring also teaches wherein the estimated distortion field is determined based upon distortion parameters estimated by the DCNN.  (See Corring paragraphs [0037] and [0043]-[0046])

In regards to claim 3, Si and Corring teach all the limitations of claim 2. Si also teaches wherein the distortion parameters comprise two principal distortion components. (See Si Section 4.1)

In regards to claim 4, Si and Corring teach all the limitations of claim 2. Corring also teaches comprising estimating, by the DCNN, the distortion parameters from the electronic, geometrically distorted fingerprint sample. (See Corring paragraph [0045]).

In regards to claim 5, Si and Corring teach all the limitations of claim 1. Si also teaches wherein the rectified fingerprint sample is generated by an inverse geometric transformation based upon the estimated distortion field.  (See Si section 4).

In regards to claim 6, Si and Corring teach all the limitations of claim 5. Si also teaches wherein the inverse geometric transformation is a thin plate spline (TPS) transformation.  (See Si Section 4.1).

In regards to claim 7, Si and Corring teach all the limitations of claim 5. Si also teaches wherein the rectified fingerprint sample is utilized for real-time recognition.  (See Si Section 5.2).

In regards to claim 8, Si and Corring teach all the limitations of claim 1. Si also teaches wherein the database of synthetic, geometrically distorted fingerprint samples is developed, at least in part, by randomly sampling distortion bases. (See Si Section 4.2)



Claim 10 recites limitations that are similar to that of claim 1. Therefore, claim 10 is rejected similarly as claim 1.

In regards to claim 11, Si and Corring teach all the limitations of claim 10. Si also teaches wherein the distorted fingerprint is obtained by the system via a biometric input device. (See Si Figure 3.)

In regards to claim 12, Si and Corring teach all the limitations of claim 11. Si also teaches wherein the distorted fingerprint comprises geometric distortions generated by elastic deformation of a finger.  (See Si Figure 8).

In regards to claim 13, Si and Corring teach all the limitations of claim 10. Si also teaches wherein the distortion parameters comprise two principal distortion components estimated from the distorted fingerprint by the DCNN.  (See Si Section 4.1).

In regards to claim 14, Si and Corring teach all the limitations of claim 13. Si also teaches wherein the distortion parameters correspond to an estimated distortion field. (See Si Section 4.1)



In regards to claim 16, Si and Corring teach all the limitations of claim 10. Si also teaches wherein the inverse geometric transformation is a thin plate spline (TPS) transformation.  (See Si Section 4.1).

In regards to claim 17, Si and Corring teach all the limitations of claim 10. Corring also teaches wherein the DCNN is trained using a database of distorted fingerprint images and corresponding training targets.  (See Corring paragraph [0037] and [0043]-[0046]).

In regards to claim 18, Si and Corring teach all the limitations of claim 17. Corring also teaches wherein the DCNN is trained by minimizing a difference between parameters estimated by the DCNN and actual values of the corresponding training targets.  (See Corring paragraph [0037] and [0043]-[0046]).

In regards to claim 19, Si and Corring teach all the limitations of claim 17. Si also teaches wherein the distorted fingerprint images comprise synthetic distorted samples. (See Si Section 4.2)  

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665